BREAUX, J.
An election was held, under the order of the police jury, in the Tenth ward of Calcasieu parish, to pass upon the question of local option.
The election commissioners made their return of election in due time. The relators alleged fraud and error. They sought to have the charges investigated by that body. The police jury refused to investigate the charges, and we are informed by relators’ brief that it proceeded to promulgate the result as evidenced on the face of the returns.
The respondent, for answer, among other grounds, urges that it had no right to resolve itself into a judicial tribunal for the purpose of investigating charges of fraud in elections under the local option law; and, moreover, respondent averred that mandamus was not the remedy of relators, for the reason that it had already proclaimed the result, and had refused to go behind the returns.
*267The judge of the district court held that relators’ petition and the facts in the agreed statement will not authorize the issuance of the writ of mandamus, and refused to make the rule nisi which had been issued peremptory. From the judgment, relators prosecute this appeal.
Before this court, respondent urges that the statement of facts and the pleadings do not contain allegation or propf of value of any sort; that the court cannot presume that the amount at issue exceeded the lower limit of its jurisdiction.
On appeal from a judgment refusing to make a mandamus peremptory, the court' is governed, as relates to jurisdiction, as in other cases on appeal. It will be borne in mind that we are not called upon to exercise supervisory jurisdiction.
In State v. Mayor, 43 La. Ann. 95, 8 South. 893, a similar question was raised, and the court found that it had jurisdiction ratione materise, as there was a large amount involved; otherwise (that is, if the court had not found the amount involved), the inference is unavoidable, the appeal would have been dismissed.
This appeal falls within the terms of article 85 of the constitution, which limits the lower jurisdiction of the court to $2,000.
The court being without jurisdiction ratione materia, it only remains for us to dismiss the appeal.
For the reasons assigned, the appeal is dismissed.